TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00703-CR


                                Veronica Ann Arroyo, Appellant

                                                  v.

                                  The State of Texas, Appellee




         FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
NO. C-17-0314-SB, THE HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due November 28, 2018. On counsel’s

motion, the time for filing was extended to March 11, 2019. Appellant’s counsel has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant in

part the motion for extension of time and order appellant to file a brief no later than

April 15, 2019. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on March 15, 2019.
Before Chief Justice Rose, Justices Kelly and Smith

Do Not Publish




                                               2